The judgment of the Supreme Court was entered,
Per Curiam.
The learned court below were clearly right in rejecting the evidence offered by the plaintiffs in error and complained of in the first assignment. Nothing is better settled than that a deed by a married woman without joining her husband is absolutely void; and evidence of the husband’s verbal assent could not help the matter : Trimmer v. Heagy, 4 Harris 487. Nor can she be estopped by any subsequent act or ratification: (Hidden v. Strupler, 2 P. F. Smith 400. Nothing but a new deed, duly executed and acknowledged, could avail. The subsequent deed to Batton could at most only be effectual to convey one-eighth of the royalty of the well. It could not, consistently with the doctrine of these cases, ratify and confirm the previous void lease to the Buchanans. There was no error in the answer to the defendant’s point, nor in the direction to find a verdict for the plaintiff. <
Judgment affirmed.